EXHIBIT 10.28


IOMEGA CORPORATION
EXECUTIVE AGREEMENT TO DEFER COMPENSATION (“AGREEMENT”)

        WHEREAS, Iomega Corporation (“Iomega”) is not profitable and the company
intends to review its overall business strategy, organization and cost
structure, with the goal to return the company to profitability; and

        WHEREAS, as a means to reduce costs, the Chief Executive Officer has
voluntarily agreed to defer a portion of his base salary under the conditions
set forth below.

        NOW, THEREFORE, the undersigned Executive agrees as follows:

1. Deferral of Base Salary. Executive agrees to defer 10% of his Base Salary
payable with respect to services performed after the date of this election.
“Current Base Salary” means Executive's bi-weekly rate of base pay (excluding
any bonuses or commissions) as of June 15, 2005, or such base pay as may
thereafter be established by the Committee. Amounts deferred are referred to as
the “Deferred Sum.” Current Base Salary minus 10% is referred to as “Adjusted
Base Salary.”


2. Deferral Period.

In the event Iomega achieves positive operating income (on a GAAP basis) in any
two consecutive fiscal quarters commencing on June 18, 2005 and ending with its
second fiscal quarter 2006 (the “Goal”), then on August 1, 2006: i) the Deferred
Sum, less required income and payroll tax withholdings, will be paid back to the
Executive in full; and ii) the Executive’s base pay will automatically revert
upward to the Current Base Salary level.


  In the event Iomega does not achieve the Goal for any reason, then: i) the
Deferred Sum will be forfeited in its entirety and shall not be repaid to the
Executive; and ii) absent any separate review, approval and adjustment by
Iomega’s Compensation Committee (the “Committee”) of the Board of Directors,
Executive’s base pay while so employed will remain at the Adjusted Base Salary
level.


3. Other Terms and Conditions of Employment. Any severance or change of control
benefits, bonus payments, or vacation accrual payouts that the Executive may be
eligible for under a separate written agreement with, or benefit plan of, Iomega
shall be calculated from Current Base Salary (and not from Adjusted Base
Salary).


-1-

--------------------------------------------------------------------------------

4. Voluntary Election. Executive acknowledges that he has read this Agreement,
understands its contents, has had the opportunity to consult with his personal
advisors, and has voluntarily entered into this Agreement. Executive agrees that
he will never allege or assert that the salary deferral provisions of this
Agreement create a breach or trigger, or constitute a “constructive discharge”
of employment in any other written employment agreement, severance agreement or
similar agreement in effect with Executive.


5. Employment. Nothing in this Agreement shall create or imply any continued
term of employment of Executive. In the event Executive's employment terminates
for any reason on or before August 1, 2006, Executive's right to receive payment
of any Deferred Sum (the actual deferred amount through Executive's last day of
employment) in the event the Goal is achieved shall survive such termination of
employment.


6. Other. This Agreement is governed by the laws of the State of California, to
the extent not preempted by ERISA, and constitutes the entire agreement on this
subject matter. This Agreement can only be amended by mutual written agreement
of the parties except that the Company may unilaterally amend this Agreement as
necessary to avoid current taxation of the Deferred Sum under section 409A of
the Internal Revenue Code. In the event that any provision of this Agreement, or
any portion thereof, is held to be unenforceable or invalid by any court of
competent jurisdiction, the validity and enforceability of the remaining
provisions or portions thereof shall not be affected. Executive may not assign
this Agreement without the prior written consent of Iomega. This Agreement may
be executed in counterparts, each of which shall be deemed to be an original and
both together shall be deemed to be one and the same agreement. A facsimile of
an original signature transmitted to the other Party is effective as if the
original was sent to the other Party.


Effective Date: June 15, 2005

Accepted and Agreed to:


Executive                                            Iomega Corporation

/s/ Werner Heid                                      /s/ Thomas D. Kampfer
--------------------------                           -----------------------------------
By:                                                  By:
Name:      Werner Heid                               Name:      Thomas D. Kampfer
Title:     President & CEO                           Title:     EVP, General Counsel


-2-

--------------------------------------------------------------------------------